—Application by the appellant pro se for a writ of error coram nobis to vacate a *311decision and order of this Court dated September 4, 1984 (People v Walker, 104 AD2d 573), affirming a judgment of the Supreme Court, Kings County (Leone, J.), rendered September 21, 1981, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Sullivan and Lawrence, JJ., concur.